Citation Nr: 1523279	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond December 25, 2012.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran died in December 1988.  The appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant was born in April 1986; she reached age 26 in April 2012.

2.  The Veteran died in December 1988.

3.  The appellant completed her secondary education after she reached age 18 in April 2004.

4.  The appellant suspended pursuit of the education program due to circumstances beyond her control from May 31, 2008, to January 15, 2009, and from October 16, 2010, to June 27, 2011.

5.  The December 2012 delimiting date did not fall within an educational or training term.

6.  The appellant did not enter into active duty or full-time duty with the National Guard after September 10, 2001.




CONCLUSION OF LAW

The criteria for an extension of the delimiting date beginning from August 10, 2013, for DEA benefits under Chapter 35, Title 38, United States Code, have been met.  38 U.S.C.A. §§ 3501, 3512, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.3030, 21.3041, 21.3043 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for DEA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.3030 (2014).  In this case, the relevant facts are not in dispute.  The provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004.  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.

B.  Extension of Delimiting Date

The appellant seeks an extension of the delimiting date for DEA beyond December 25, 2012.

(1) Background

Eligibility for DEA benefits for a child based on a veteran's death generally begins on the child's 18th birthday or upon successful completion of secondary schooling, whichever occurs first.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. § 21.3041(b) (2014).

The appellant was born in April 1986.  She had not reached her 18th birthday at the time of the Veteran's death in February 1988.  Provisions relating to qualifying deaths occurring after the child reaches age 18 are not for application in this case.  See 38 C.F.R. § 21.3041(b)(2).

The appellant completed her secondary education after she reached age 18 in April 2004; therefore, the eligibility period began to run on the appellant's 18th birthday in April 2004.  See Application for DEA benefits (Apr. 2004)(showing that the appellant had yet to complete high school).

The DEA period of eligibility generally ends on the child's 26th birthday.  38 C.F.R. § 21.3041(b).  The appellant's 26th birthday occurred in April 2012.  Accordingly, the Veteran had from April 2004 to April 2012 to use 45 months of DEA benefits.

In May 2004, the appellant enrolled in an education program, but withdrew before the program began.  In January 2005, the appellant re-enrolled in the program, but withdrew in April 2005.  In May 2005, the appellant re-enrolled in the program, but her enrollment was terminated in June 2005.

In March 2008, the appellant enrolled in another education program, but withdrew on May 29, 2008.  In August 2009, the appellant re-enrolled in the program, which she completed in April 2010.

In August 2010 the appellant enrolled in another education program.  Her enrollment was recertified in October 2010.

In August 2011, the appellant enrolled in another education program.  In April 2012, her DEA period of eligibility ended and VA ceased to cover tuition for the term beginning in April 2012.

In April 2012, the appellant, a single mother of three, requested that VA extend her eligibility for DEA benefits because she had been unable to pursue her education due to conditions that were out of her control.  She explained that for one year after January 8, 2003, she was unable to attend school because she gave birth to a premature child and was hospitalized for several major surgeries.  She also explained that on September 24, 2006, she gave birth to her second child and was only able to work.  She explained that she was homeless from May 31, 2008, to January 15, 2009.  She also explained that in October 16, 2010, she was involved in a serious motor vehicle accident while pregnant with her third child and that she could not work or go to school until the child's birth on June 27, 2011.

In a May 2012 letter, VA granted the appellant's request for an extension:  extending her delimiting date 8 month 11 days.  The letter stated that "[y]ou must choose the beginning date for your extended eligibility period.  You can choose:  April 18, 2012, or the first day of any term you attend after July 18, 2012."  However, the letter went on to say that "[w]e have chosen April 23, 2012, as the beginning date of you extended eligibility. . . .  Your new delimiting date is December 25, 2012."

In May 2012, the appellant was forced to withdraw from her program because she was unable to pay tuition.  Around the same time, VA authorized payment for her tuition.  Once VA learned that she had withdrawn, VA assessed an overpayment.  Her education program also assessed an overpayment for withdrawing prior to the end of the semester.  The appellant has since repaid both overpayments.

In April 2013, per the instructions of VA's May 2012 letter, the appellant submitted a letter requesting that her extension begin on April 1, 2013.

(2)  Applicable Law

Certain limited exceptions apply to the delimiting date period.  An extension may be granted beyond age 26 if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  VA may consider the following circumstances as beyond the eligible person's control:

(a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies.

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program. 

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program.

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family.

(e) Active duty, including active duty for training in the Armed Forces.

38 C.F.R. § 21.3043 (2014).

The period of eligibility may be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  Id.

(2) Discussion

The AOJ has already determined that the appellant suspended her pursuit of an education program due to circumstances beyond her control from October 16, 2010, to June 27, 2011, after her and her unborn child were involved in a serious motor vehicle accident.  On January 27, 2011, her reason for suspension ceased to exist when the child was born.  Accordingly, the period of eligibility was extended by 8 months and 11 days, to December 25, 2012.  

The Board finds that the appellant also suspended her pursuit of an education program due to circumstances beyond her control from May 31, 2008, to January 15, 2009, when she and her two children were homeless.  On May 31, 2008, the appellant withdrew from an education program because her immediate family and financial obligations were beyond her control and required her to take employment, or otherwise preclude pursuit of her program.  See id. at (b).  On January 15, 2009, her reason for suspension ceased to exist when she obtained a home.  Accordingly, the period of eligibility may be extended by 7 months and 16 days.

VA may also extend the period of eligibility to the end of a term (quarter or semester or end of course) in which the delimiting date falls.  38 C.F.R. § 21.3041(g)(2).  Here, the appellant's most recent enrollment ended in May 2012.  As her delimiting date fell on December 25, 2012, which is outside the term, an extension of the delimiting date cannot be made on this basis. 

VA may also extend the period of eligibility where an eligible child enters onto active duty or is called to full-time duty in the National Guard under certain orders after September 10, 2001.  38 C.F.R. § 21.3041(h).  As the appellant has not served on active service or any form of active, Reserve, or National Guard service, an extension of the delimiting date is not warranted on this basis.

In sum, the record demonstrates that the appellant suspended her pursuit of an education program due to conditions beyond her control for an additional 7 months and 16 days beyond that already determined.  However, she did not have any form of active duty or National Guard service, and that the April 2012 delimiting date did not fall within an educational term.

In May 2013, the appellant argued that she is entitled to an extension because she relied on VA's May 2012 decision letter stating that she can elect when her extension begins, and VA did not tell her that she cannot elect when her extension begins until after her period of eligibility had ended.

It is true that the May 2012 letter misinformed her that she could choose her deliminating date.  This was administrative error on VA's part.  The controlling regulation here, § 21.3043, effectively precludes an eligible person from electing when an extension begins by automatically fixing to the "the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist."  This regulation is binding "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Jernigan v. Shinseki, 25 Vet. App. 220, 230-231 (2012) (internal quotations omitted).  Therefore, the appellant must be charged with knowledge of the regulation and, by consequence, that the May 2012 letter was wrong.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  Moreover, the Court has repeatedly emphasized that erroneous advice given by a government employee cannot provide the basis for granting a benefit that is expressly precluded by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990); Harvey v. Brown, 6 Vet. App. 416, 423 (1994); Lozano v. Derwinski, 1 Vet. App. 184, 185-86 (1991).  Finally, the Board itself is precluded from granting an extension on the basis of administrative error because such discretion is left to the Secretary alone.  See 38 U.S.C.A. § 503(a) (West 2014).  Therefore, while it might now appear reasonable for the appellant to have otherwise relied on the May 2012 letter, the administrative error contained therein cannot provide a basis for granting a further extension.  

In conclusion, an extension of an additional 7 months and 16 days is warranted.  This results in an extension of the delimiting date for DEA from December 25, 2012, to August 10, 2013.


ORDER

An extension of the delimiting date for DEA to August 10, 2013, but not later, is granted.




____________________________________________
C. BOSELY	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


